PER CURIAM.
We affirm appellant’s conviction and sentence. The appellant moved to suppress physical evidence prior to trial, but he failed to object when it was introduced at trial. Thus, he has waived his right to appellate review. Baglio v. State, 467 So.2d 1030 (Fla. 4th DCA 1985); Deluca v. State, 384 So.2d 212 (Fla. 4th DCA 1980). For a comprehensive discussion of this issue, see Robertson v. State, 94 Fla. 770, 114 So. 534 (1927).
*977We find no error in the remaining points raised.
LETTS, WALDEN and WARNER, JJ., concur.